Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 30, 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,496,633. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
          The instant application and the patent are claiming common subject matter.  The difference in the claim limitations is presented in underlined text.
Instant Application 16/670640
Patent No. 10,496,633
1. A computer-implemented method comprising: receiving transaction data describing a transaction; identifying, using the transaction data describing the 
wherein the system that is adapted to reconcile the discrepancy is adapted to use one or more traceable directed graphs.



Reasons for Allowance
5.	The following is a statement of reasons for the indication of allowable subject matter:
     The prior art of record, Demarinis et al. (Publication No. 2017/0330174), teach the blockchain is a data structure that stores a list of transactions and can be thought of as distributed electronic ledger that records transactions between source identifier(s) and destination identifier(s).  The transactions are bundled into blocks and every block (except for the first block) refers back to or is linked to a prior block in the chain.  The server computer system is configured to: record on a blockchain ownership information of a asset.  To configure, for each owner of the asset, a digital wallet associated with a private cryptographic key and at least one blockchain address.  Using a blockchain address from a digital wallet to access ownership information in the blockchain.  The server computer system for recording a distributed immutable ledger of asset ownership 
     Next, the prior art of record, Guiesppe Di Battista et al. (“BitConeView: Visualization of Flows in the Bitcoin Transaction Graph,” IEEE, 2015, pages 1-8), teach acyclic graph storing Bitcoin transactions, each node is a transaction that serves as a container of Bitcoins, Edges represent flows of Bitcoins between transactions.  The blockchain provides a wealth of information about the use of Bitcoin.  Discovering patterns of transactions of interest.  BTC’s are transferred between parties by means of transactions.  All transactions are recorded in a public ledger, called blockchain, a copy of which is kept at each network.
     The prior art of record does not render obvious to one ordinarily skilled in the art at the time of applicant’s invention nor anticipate the combination of claimed elements including “identifying, using the transaction data describing the transaction, corresponding transaction records of a set of transactions that includes the transaction written to a blockchain; comparing the received transaction data describing the transaction to the corresponding transaction records written to the blockchain; identifying, based on the comparison, a discrepancy between the received transaction data describing the transaction and the corresponding transaction record written to the blockchain; and sending a notification of the discrepancy to a system that is adapted to reconcile the discrepancy” as recited in independent claim 1 and similarly recited in the limitations of independent claims 7 and 13.


 
Conclusion
6.         The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
a.  Yuan et al. (2016 IEEE 19th International Conference on Intelligent Transportations Systems (ITSC) Windsor Oceanico Hotel, Rio de Janeiro, Brazil, November 1-4, 2016, pages 2663-2668) teaches towards blockchain-based intelligent transportation systems; and
b.  Salami et al. (Publication No. 2017/0345011) teach system and method executed on a blockchain network.
7.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHERYL LEWIS whose telephone number is (571)272-4113.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571) 270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/CHERYL LEWIS/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        March 24, 2022